In a proceeding, inter alia, to permanently enjoin the respondents from violating the terms of an arbitration award entered on the consent of the parties, dated February 25, 1993, the appeal is from so much of an order of the Supreme Court, Westchester County (Silverman, J.), entered December 2, 1996, as directed the County of Westchester to provide compensation benefits to correction officers pending the hearing and determination of claims pursuant to General Municipal Law § 207-c.
Ordered that the order is modified, on the facts, by adding to the third line of the penultimate paragraph after the word “honored” the words “if the correction officer states a prima facie case”; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
Pursuant to the terms of the consent award entered into between the parties, the County of Westchester must pay “correction compensation benefits until a hearing has been held and a determination has been rendered” to any claimant who has stated a “prima facie” case (see, Matter of County of Westchester v Alfonso, 244 AD2d 482).
Miller, J. P., Sullivan, Pizzuto and Krausman, JJ., concur.